 



Exhibit 10.7.2
First Amendment To The Cardinal Health, Inc.
Amended and Restated Management Incentive Plan
     This First Amendment to the Amended and Restated Management Incentive Plan
is adopted effective as of July 1, 2007, pursuant to resolutions of the Human
Resources and Compensation Committee of the Board of Directors (the “Committee”)
of Cardinal Health, Inc., an Ohio corporation, adopted during a meeting held on
August 7, 2007. Section 9 of the Amended and Restated Management Incentive Plan
(“Plan”) provides that the Committee may amend the Plan at any time and that
shareholder approval of such amendment will be required only if required by
Applicable Law, as defined in the Plan. In accordance with this authority, the
Plan is hereby amended, effective as of July 1, 2007, to revise the conditions
under which Participants in the Plan may qualify for a prorated payment for a
Performance Period following a termination of employment during such Performance
Period. Terms capitalized herein shall have the meaning ascribed to them in the
Plan unless a different meaning is clearly specified herein.
     I. Article 2 of the Plan, “Definitions,” is hereby amended by renumbering
the existing Section 2.18 as Section 2.19, and by the addition of a new
Section 2.18 and a new Section 2.20, reading as follows:
     2.18 “Retirement” means termination of employment by a Participant (other
than by reason of death or Disability and other than in the event of Termination
for Cause) from the Company and its subsidiaries after attaining age fifty-five
(55) and having at least ten (10) years of continuous service with the Company
and its subsidiaries, including service with a subsidiary of the Company prior
to the time that such subsidiary became a subsidiary of the Company. For
purposes of the age and/or service requirement, the Administrator may, in its
discretion, credit a Participant with additional age and/or years of service.
     2.20 “Termination for Cause” means, unless otherwise determined by the
Administrator, termination of employment from the Company and its subsidiaries
on account of any act of fraud or intentional misrepresentation or embezzlement,
misappropriation or conversion of assets of the Company or any subsidiary, or
the intentional and repeated violation of the written policies or procedures of
the Company, provided that for an Employee who is party to an individual
severance or employment agreement defining Cause, except as may be provided in
such agreement, “Cause” shall have the meaning set forth in such agreement. For
purposes of this Plan, a Participant’s termination of employment shall be deemed
to be a Termination for Cause if, after the Participant’s employment has
terminated, facts and circumstances are discovered that would have justified, in
the opinion of the Administrator, a Termination for Cause.
     II. The first sentence of Section 5.1 is hereby revised to read as follows:
Each Participant’s Final Bonus shall be paid in cash, in one lump sum, subject
to applicable tax and other authorized withholdings, on the last regular
business day occurring on or before the 15th day of the third month after the
end of each Performance Period.
     III. Sections 6.1, 6.2 and 6.3 of Article 6, “Termination of Employment,”
are hereby amended and restated in their entirety to read as follows:
     6.1. Termination of Employment Due to Retirement, Death or Disability. In
the event a Participant’s employment is terminated by reason of Retirement,
death or Disability during the

 



--------------------------------------------------------------------------------



 



applicable Performance Period, the Final Bonus determined in accordance with
Section 4.4 herein shall be reduced to reflect participation prior to
termination only. The Final Bonus, if any, shall be prorated based upon the
length of time that the Participant was employed by the Company during the
Performance Period. In the case of a Participant’s Disability, the employment
termination shall be deemed to have occurred as of the date that the
Administrator determines was the date on which the definition of Disability was
satisfied. The Final Bonus thus determined shall be paid as soon as practicable
and reasonable following the end of the Performance Period in which employment
termination occurs, and shall be made at the same time payments are made to
Participants who did not terminate employment during the applicable Performance
Period. The right of the Participant to receive any payment under this Plan will
pass to the Participant’s estate in the event of the Participant’s death.
     6.2. Involuntary Termination of Employment (Not Retirement Eligible). If
the employment of a Participant is terminated by the Company (other than as a
Termination for Cause) during the fourth quarter of the applicable Performance
Period, the Final Bonus determined in accordance with Section 4.4 herein shall
be reduced to reflect participation prior to termination only. The Final Bonus,
if any, shall be prorated based upon the length of time that the Participant was
employed by the Company during the Performance Period.
     6.3. Termination of Employment for Other Reasons. In the event a
Participant’s employment is terminated before the fourth quarter of the
Performance Period for a reason other than due to Retirement, death, or
Disability, all of the Participant’s rights to any Final Bonus for that
Performance Period shall be forfeited unless otherwise determined by the
Administrator in its sole discretion. If a Participant terminates employment for
any other reason prior to the date the Final Bonus, if any, is paid, all of the
Participant’s rights to any Final Bonus for that Performance Period shall be
forfeited. Except as provided in Sections 6.1 and 6.2, only Participants who
are, as of the date the Final Bonus, if any, is paid, either current, active
Employees or current Employees who are on a leave of absence authorized by the
Company shall be entitled to any Final Award earned for the Performance Period.
     IV. All other terms and provisions of the Plan shall remain unchanged.

2